Title: From Alexander Hamilton to Oliver Wolcott, Junior, [7–10 March 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, March 7–10, 1796]
Dr. Sir
Inclosed are two letters which I will thank you to hand on.
I have just seen Livingston’s Motion concerning Instructions &c. My first impression is that the propriety of a compliance with the call, if made, is extremely doubtful. But much careful thought on the subject is requisite.
Yrs truly
A Hamilton
PS. I hand you also a letter from Mrs. Church to Mr. Beametz—which I will thank you to send to Mr. Talleyrand.

Ol Wolcott Esqr
 